Citation Nr: 1710882	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from 1982 to April 1988 with additional periods of Reserve service.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

In November 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.

In April 2012, the Board denied the Veteran's appeal for service connection.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Court vacated the April 2012 decision and remanded the appeal to the Board for action consistent with a Joint Motion for Remand.

The Board remanded the case in September 2013, May 2014, January 2015, and June 2016 for additional development, which included a request for a VA opinion and supplemental medical opinions.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1.  The Veteran has a currently diagnosed right knee disability, to include residuals of a partial lateral meniscectomy for a meniscal tear and chondromalacia.  

2.  A currently diagnosed right knee disability was not incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are not met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  May 2008 VCAA notice provided adequate preadjudicatory notice to the Veteran addressing his service connection claim.    

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the record includes service treatment records, private treatment records, VA examinations and opinions, lay evidence, and Board hearing testimony.  

A May 2013 Joint Motion for Remand provides that while the Board considered the Veteran's hearing testimony in an April 2012 decision, which has been vacated, it did not discuss whether the hearing officer complied with duties pursuant to 38 C.F.R. § 3.201(c)(2) and the Court's holdings in Bryant v. Shinseki, 23 Vet. App. 488 (2010) and Procopia v. Shenseki, 26 Vet. App. 76 (2012).   The Board finds that during the November 2011 hearing, the undersigned Veterans Law Judge identified the issue on appeal, asked questions to help direct the Veteran's testimony to help identify any in-service injury, and asked the Veteran about the location and time frame for treatment received in service.  The undersigned also asked about whether the Veteran had any ongoing treatment or problems with the knee, and asked about issues with the knee post-service.  The Veteran's representative also questioned the Veteran on whether a doctor had provided an opinion as to whether a right knee diagnosis was related to any disease, illness, or injury in service.  Thus, the Board finds that additional inquiry by the undersigned addressing that question was not necessary.  The Board finds that the identification of the issue on appeal and questions asked during the course of the hearing complied with the undersigned's duties to identify elements of the claim that needed to be substantiated.  See Bryant, 23 Vet. App. at 488; Procopia, 26 Vet. App. at 76.  Additionally, during the hearing, the undersigned asked the Veteran whether there was anything else that he thought was important to his claim that he wanted to discuss.  For these reasons, the Board finds that the undersigned Veterans Law Judge substantially complied with 38 C.F.R. § 3.103 (c)(2) in the context of Bryant and Procopia.  

While the undersigned did not specifically suggest that the Veteran submit evidence that may have been overlooked, additional VCAA notice was sent to the Veteran pursuant to a September 2013 Board remand, which specifically informed him of elements of his claim that needed to be substantiated.  The notice letter requested that the Veteran send any treatment records related to his claimed right knee condition, including reports or statements from doctors, hospitals, laboratories, medical facilities, mental health clinics, x-rays, physical therapy records, surgical reports, etc; his own statements, or statements from people who have witnessed how his claimed disability affected his; and any lay evidence and/or private medical evidence substantiating his assertions that he injured his right knee during service and that there was a nexus between that purported injury and a current right knee disability.  Thus, the Board finds that any deficiency in the conduct of the hearing has been cured by the September 2013 notice provided to the Veteran and he has had ample opportunity to respond to such notice.  Moreover, because the Veteran has not alleged that any deficiency in the conduct of the hearing has resulted in prejudice, the Board need not further discuss such argument.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that the Board's obligation to read filings in a liberal manner does not require the Board or the Veterans Court to search the record and address procedural arguments when the veteran fails to raise them before the Board).  

The Veteran was afforded a VA examination in July 2014 and supplemental opinions were provided in July 2015 and July 2016.  The Board finds that, cumulatively, the VA examination and July 2016 opinion are adequate because the examination was performed by a medical professional, and, cumulatively, the medical opinions of record were based on a review and discussion of the evidence of record, to include lay evidence and contentions from the Veteran.  The Board finds that the July 2016 opinion substantially complied with May 2014 and January 2015 Board remand directives in that it included a review and consideration of the Veteran's own lay assertions as to a reported injury and symptomatology in service.  

While the VA examiner found, based on findings from service treatment records and post-service treatment records, and the Veteran's lay history, that his right knee disability was less likely than not related to service, noting that there was no documentation of a right knee complaint during service, this is consistent with the Board's own findings in this case.  The Board has found that the Veteran has not been credible in describing a right knee injury in-service or treatment for the right knee in service, and the Board finds that he has not established chronic right knee symptomology in service by his statements and testimony.  Accordingly, the Board finds that the opinion of record is sufficient to address the question of service connection for the right knee and an additional remand is not necessary to address the lay evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The record shows that the Veteran does not have diagnosed arthritis in the right knee, and a currently diagnosed meniscal tear and chondromalacia are not "chronic diseases" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis

The Veteran contends that a currently diagnosed right knee disability is related to a right knee injury in service, or to the physical stresses related to his occupation in service.  After a review of all the evidence, the Board finds that currently diagnosed right knee disabilities were not incurred in service.  

The Veteran has a current diagnosis to include a partial lateral meniscectomy that was performed in 2005 for a meniscal tear and chondromalacia with no recurrence of the meniscal tear shown on a 2014 MRI.  See June 2014 MRI from Florida Hospital and July 2014 VA examination report.

Private treatment records reflect complaints of right knee pain beginning post-service in 2005 coincident with a work-related right knee injury resulting in a meniscal tear.  Service treatment records show no complaints, treatment, or diagnoses relating to the right knee in service.  

The Veteran contends in his February 2010 substantive appeal, that while stationed at F. E. Warren Air Force Base, in April or May 1983, he broke his knee on his way to work and had to wear a cast for several weeks.  He reported that he continued to have problems with his knee since his injury.  In November 2011 Board hearing testimony, the Veteran again reported that he first experienced right knee problems in April 1983, when he was assigned to Francis E. Warren Air Force Base, and reported that he fell on black ice on his way to work and fractured his knee.  He reported that he was treated on the base, and was put in a hard cast for several weeks.  In a July 2014 VA examination, the Veteran reported that he slipped on black ice in service in 1983, and twisted his knee.  He stated that a soft cast was applied for two weeks.   

Service treatment records, however, do not show any injury or treatment for the right knee.  Instead, they show that the Veteran was treated at the USAF Hospital, F. E. Warren Air Force Base Emergency Room in April 1983 for a right "ankle" sprain.  The record shows that the ankle was put in a splint.  X-rays of the right ankle were negative.  The Veteran was put on profile for the ankle.  Follow-up treatment in April 1993 shows that the Veteran was using a crutch and a splint for the right ankle, and he was seen for follow-up for the right ankle again in May 1983.

In later July 2014 statement made by the Veteran after reviewing his service treatment records, he asserted that he injured his right knee in June 1984 at the same time he injured his left knee, when he was struck by a split rim of a tractor trailer tire.  In February 2016, the Veteran submitted a photo of a split rim on a tire and submitted information on the safety hazards associated with repairing such multi-piece truck wheels.  In a February 2016 statement, he reported that while he was attempting to repair a truck in service, the split rim from the tire exploded, striking him on both of his knees.  Despite the Veteran's more recent assertion of a second injury to the right knee, made for compensation purposes, service treatment records make no mention of a right knee injury in service, and show that the Veteran only injured his left knee in June 1984.

The Board finds that the only possible reference to right knee pain in service is a June 1986 Report of Medical History, in which the Veteran reported a two-year history of pain in the "knee joints" following strenuous running.  Thereafter, service treatment records do not reflect complaints or treatment of knee pain.  A July 1987 periodic examination shows that the lower extremities were normal on clinical examination, and while a full separation examination was not conducted, an 
April 1989 enlistment examination for the Air Force Reserve, dated one year after the Veteran's April 1988 separation from active service is of record and does not reflect any right knee complaints.  

The Board finds the Veteran is competent to describe injuries he sustained in service; however, the Board finds that his statements describing the nature of the in-service injuries and his treatment in service are not credible as they are inconsistent with findings in service treatment records which clearly document treatment for a right ankle sprain in April 1983, and for a left knee bruise in June 1984 with no trauma or injury to the right knee shown in either incident.  While the Veteran testified that he had a "fracture" of the right knee in April 1983 requiring placement of a hard cast, during a July 2014 VA examination, he stated instead that he twisted his knee and was placed in a soft cast for two weeks.  Service treatment records, however, show that his right ankle was placed in a splint and a cast in April 1983 with no fracture shown on x-rays, and no complaints or evaluation for the right knee.  Similarly, while the Veteran now reports that he injured both knees in June 1984, service treatment records clearly identify an injury to the left knee, ultimately diagnosed as a small bruise, in an accident involving the split rim of a truck. 

The Board finds that service treatment records are complete and show that the Veteran was seen for injuries of the right ankle and left knee in the incidents alleged by the Veteran to have involved the right knee, and there was no treatment that could be related to an orthopedic injury of the right knee shown in service.  While the Veteran reported that he injured his right knee in service, the Board finds that his statements are not credible as such treatment is not shown in his service treatment records.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  Service treatment records dated from July 1982 up until the Veteran's separation from service show that he was treated on multiple occasions for various physical complaints and illnesses, including orthopedic injuries to the right ankle and left knee.  The Board finds that had the Veteran been treated for a right knee fracture or other right knee injury, such injury would have been documented in his medical record, just as other orthopedic injuries had been documented.  The Veteran was seen multiple times in service for left knee complaints, and the Board finds that the Veteran had ample opportunity to report any concurrent right knee complaints in service.  Instead, service treatment records make no mention of a diagnosis or treatment for the right knee, and no right knee complaints were noted shortly after service separation.  The Board finds the inconsistencies in the Veteran's statements with findings in the record weight against his credibly.  

Similarly, while the Veteran has identified having right knee symptoms since service separation, the Board finds that these lay assertions are not credible and are not probative.  The record shows that while the Veteran did make some reference to bilateral knee joint pain after running in service, he did not continue to report such symptoms after service separation and no knee complaints were identified on a April 1989 Reserve enlistment examination completed just one year after service separation.  The Veteran did not seek any treatment for his right knee from the date of his separation from service until approximately 2005.  The Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology is one factor, along with evidence showing numerous inconsistent statements made with regard to the nature of the Veteran's in-service injury and treatment, that the Board has considered in finding that the Veteran's statements, made in support of his claim for compensation are not probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran did not have an orthopedic injury to the right knee in service, and the Board finds that a chronic right knee disability was not diagnosed until many years after service separation.

The Board finds that the weight of the evidence does not establish a nexus between the Veteran's current right knee disability and service.  The earliest post-service evidence of a right knee disability is dated in July 2005, many years after service separation.  A July 2005 private treatment records show that the Veteran had sustained a work related injury in his civilian job in which he twisted his right knee after climbing onto a fork lift.  He reported that the pain had been present for approximately two weeks and was diagnosed with a torn lateral meniscus.  He underwent surgical repair of the meniscus in August 2005.  Thereafter, private treatment records reflect that in June 2007 he felt a snap in his right knee and pain while he was walking.  Private treatment records dated in 2008 show repeated visits for right knee pain.  A June 2008 private treatment record reflects that x-ray studies were negative for evidence of a fracture, tumor, or infection.  The Veteran was diagnosed with patellar tendinopathy.  A more recent MRI of the right knee in June 2014 shows no recurrence of the meniscal tear and reflects a diagnosis of chondromalacia.

The Veteran was afforded a VA examination in July 2014.  The examiner opined in July 2014 and July 2015, that the Veteran's right knee disability was less likely related to service based on a review of the record, reasoning that there was no documented evidence of trauma or treatment to the right knee or pattern of right knee disability or chronicity in service.  He also noted the July 2005 post-service work-related injury.

A June 2016 supplemental was provided by a different VA examiner, who listed relevant findings from the record as they pertained to the Veteran's in-service and post-service treatment.  The physician stated, based on a review of the record, both civilian and military, lay statements by Veteran, his occupation while in service, the in-service June 1986 report with respect to knee joint pain, and the Veteran's contentions, that it is less likely as not that the Veteran's right knee condition was related to his in-service occupation, or occurred based on an event or injury in service, even taking into consideration his lay statements.  The examiner reasoned that there was no documentation of a right knee complaint during his service.  She also stated that in the "separation" examination, citing to the April 1988 Air Force Reserves Examination, the Veteran answered no for any joint, knee or arthritic condition.  The Board finds that the mischaracterization of the April 1988 examination as a separation examination is not dispositive in this case as the examiner correctly cited to the date of the report and correctly identified relevant findings from the examination report.  The examiner also reasoned that the Veteran did not have knee complaints shown in the record in the time frame of his discharge to the time of his post-service knee surgery.  She also cited obesity as a risk factor for the Veteran's chronic musculoskeletal joint pain.  The Board finds that in rendering this opinion, the VA examiner specifically noted the 1986 report of joint pain in service, and considered the Veteran's lay statements and contentions.  

The Board finds that the weight of the evidence shows that the Veteran's currently diagnosed right knee meniscal tear, status post surgery, and chondromalacia is not related to service.  The Board finds that the opinions provided by July 2016 and June 2016 VA examiners is probative in this case.  According to United States Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The Board finds that the opinions were based on a fully accurate factual background, to include consideration of findings in service with regard to the Veteran's actual injury and treatment, and lack of follow-up treatment in the remaining years of service as shown by the record consistent with the Board's own findings in this case.  The June 2016 VA examiner also cited to relevant lay evidence and specific findings shown in service and post-service.  In this case, the Board finds that the Veteran has not been credible in describing any in-service injury to the right knee and the nature of treatment he received in service, and is not credible in identifying symptoms present since service.  The Board finds that the VA opinions in this case are based on an accurate background and cite to specific findings in service treatment records and post-service treatment records in support of the opinions rendered and include adequate rational, and the Board finds that the more recent June 2016 opinion shows that even with consideration of a finding of bilateral knee joint pain in service and with consideration of the stresses of his in-service occupation, his right knee disability was still less likely than not related to service. 

For these reasons, the Board finds that the weight of the evidence does not establish a nexus between the Veteran's current right knee disability and service.  Because the preponderance of the evidence is against the claim for service connection for right knee, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


